Appeal by defendant from a judgment of the County Court, Dutchess County (Rosenblatt, J.), rendered May 26, 1977, convicting him of attempted assault in the second degree, upon his plea of guilty to Superior Court Information No. 79/77, and imposing sentence. By order dated March 3,1980, this case was remanded to the County Court, Dutchess County, to hear and report concerning what transpired during the colloquy in which defendant pleaded guilty to Superior Court Information No. 79/77 (People v Harland, 74 AD2d 831). The County Court (Ritter, J.) has not complied with that order. Judgment affirmed. No opinion. Hopkins, J.P., Damiani, Titone and O’Connor, JJ., concur.